DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 23 August 2021 has been entered, leaving claims 1-15 pending.



Election/Restrictions
The election with traverse of Group I, claims 1-11 in the reply filed on 23 August 2021 is acknowledged. The traversal is on the ground(s) that the technical feature that is common among claim 1 and amended claim 12 is not met by the prior art. This is not found persuasive for the reasons set forth under the prior art rejections outlined below.
The requirement is still deemed proper and is therefore made final, thereby leaving claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic or linking claim. 
The election of Species A, claim 3 in the reply filed on 23 August 2021 is also acknowledged. Because supposed errors in the species restriction were not pointed out, the election has been treated as without traverse (MPEP § 818.01(a)), thereby leaving claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim.

Claim Objections
Claims 1-3 and 5-11 are objected to because of the following informalities:  
At line 6 of claim 1, it appears that “each process module” should be changed, for example, to “each of the process modules”
At line 8 of claim 1, it appears that “the” should be added prior to “process”.
In each of claims 2 and 3, it appears that the recitation of “each process module” should each be changed, for example, to “each of the process modules”.
In the 2nd to last line of claim 5, “and” should be added after the semi-colon “;”.
The claim 7 recitation of “each of the process module” should be changed to “each of the process modules” (i.e. “module” should be changed to “modules”).
At line 3 of claim 7, “and” should be added prior to “a variable speed”.
At lines 2-3 of claim 9, “been” should be added between “have” and “performed”.
In claim 11, the term “mountings” should immediately follow “rotatable”.
It appears that at line 3 of claim 11, “as process module” should be changed, for example, to “as the mounted process module”.
Appropriate correction of these issues (a)-(h) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations, in particular, raise indefiniteness issues:
At line 2 of claim 1, it is unclear how to interpret process modules each “to perform” an action, and whether this requires that the process modules are configured to perform this action, capable but not necessarily configured to perform this action, or something other than these two interpretations. 
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 1 line 3 recitation of “a” build platform in fact refers back to that which is first recited at line 2 of the claim, or whether it may be construed as distinct therefrom.
Similar to indefiniteness issue (a) above, it is unclear at line 5 of claim 1 how to interpret the recitation of “a controller to”, and whether this requires for a controller “configured” to perform the steps recited thereafter, whether this may be construed more broadly as a controller merely “capable” but necessarily configured in this way, or something other than these two interpretations. Until specified otherwise, the broader of these interpretations will be applied.
Since antecedent basis is not clearly conveyed, it is unclear at line 6 of claim 1 whether “each process module” is referring back to each “of the” process modules recited previously in the claim, or whether this/they may be construed as distinct therefrom. If the former of these interpretations is intended, a suggested correction to this effect appears under objection (a) above.
In relation to indefiniteness issue (d) above, it is unclear whether the claim 1 line 8 recitation of “each of process modules” in fact refers back to “the” process modules recited previously in the claim or may be construed as distinct therefrom. If the former of these interpretations is intended, then a suggested correction to this effect appears under objection (b) above.
Similar to indefiniteness issues (a) and (c) above, it is unclear how to interpret the claim 2 recitation that the controller “is to” control, and whether this requires for a controller “configured” to perform the step recited thereafter, whether this may be construed more broadly as a controller merely “capable” but necessarily configured as such, or something other than these two interpretations. Until specified otherwise, the broader of these interpretations will be applied.
In claims 2 and 3, the recitations of “each process module” is considered indefinite for the same reasons set forth under indefiniteness issue (d) above. A suggested correction appears under objection (c) above.
Use of the term “to” throughout claim 5 presents the same or similar indefiniteness issues (a), (c), and (f) as outlined above.
Each of the claim 6 and claim 8-10 recitations that the controller “is to” control present the same or similar indefiniteness issue (f) as outlined above.
The claim 6 line 4 reference back to “the process module” differs in number from the line 1-2 recitation of “at least one of the process modules”. It is unclear if this line 4 reference back to a sole process module is requiring for the “at least one” process module to be limited to a single one of such process modules, or whether this is a typographical error that does not intend to limit the at least one module as such. 
The claim 8 line 2 recitation of “the process module” (singular) differs in number from the line 1-2 recitation of “each of the process modules” (plural), thereby raising the same or similar indefiniteness issue (j) outlined above.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 10 line 3 reference back to “a process module” is referring to one of the claim 1 process modules or may be construed as distinct therefrom.
The claim 11 recitation of “a process module” presents the same or similar indefinites issue (l) as outlined above.
The claim 11 recitation of “a” rotatable “mountings” (plural) is confusing, leaving it is unclear whether only one mounting, or whether a plurality of mountings, is intended.
Appropriate correction of these issues (a)-(n) is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Rejection 1
Claims 1, 2, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Donaldson et al. (US 2015/0017271).
It is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations which do appear in the pending claims, it is noted that the system of Donaldson clearly anticipates the various features of claims 1, 2, 5-8, and 11 as represented by the embodiments of figs. 1, 2, 4, and/or 6, in addition for example to [0041].

Rejection 2
Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2016/0368050) in view of Donaldson et al. (US 2015/0017271).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations which do appear in claim 1, it is noted that Morris teaches a three-dimensional printing system comprising: a set of process modules (as the plurality of build units disclosed in at least the abstract, as the specifically disclosed fusing unit 20 thereof as represented for example by fig. 6, as the individual fig. 2 components of fusing unit 20, and/or as 
While Morris outlines use of various motors 22, 22’, 122, and 224 driving motion of various components, including for example the one or more of process modules mentioned above, and while some sort of controller function would be expected to be associated with such motors, Morris does not appear to explicitly disclose a single controller for both of the above-cited process action control in addition to control of motion. However, Donaldson teaches a similar system also for three-dimensional printing using a set of process modules movable along a continuous path, in particular whereby a single controller is capable of dictating both of a process function and a process unit’s motion (see, for example, the [0004] disclosure of a controller configured to operate both of a driver and a printhead, with corresponding teachings to this effect being made also at [0005], [0039]-[0048], etc.). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Donaldson into Morris, either to provide such a controller for operating both of motion and process unit function in Morris, or to provide this dual capability to the controller already disclosed by Morris, so that the overall system and associated manufacturing process may be better coordinated and controlled.
As to the dependent claims, it is noted again that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must 
The above-cited Morris system (as modified by Donaldson) comprises the capability of claims 2, 3, and 8 as outlined in at least the above citations of these references, in addition to one or more of the claim 5 module types, the claim 6 timing (see use of a “pre-determined” speed at [0041] or Morris, with a single speed being expected to yield substantially the same claimed timing), the claim 7 capability of continuous or variable speed (see the [0041] disclosure of speed also being affected or variable), the claim 9 ability to lower the build platform (see at least the disclosed use of actuator(s) 34), and the claim 10 mounting on rotatable mountings 222 as outlined by at least fig. 12. Further with respect to claims 6-7, it is noted that Donaldson also addresses controlling movement to provide a velocity which is either constant or varies (see at least [0041]), and it would have been obvious for one of ordinary skill in the art to incorporate this ability to provide constant or variable motion into Morris as well, again so that the overall system and associated manufacturing process may be better coordinated and controlled.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2016/0368050) in view of Donaldson et al. (US 2015/0017271) as applied to claims 1-3, 5-9, and 11 above, and further in view of either Yoo et al. (US 2015/0183166) or Bradway et al. (US 2016/0311171).
While neither Morris nor Donaldson appears to explicitly disclose the claim 10 siding portion and path diverter, Yoo provides for such components as outlined in at least fig. 10C, and Bradway provides for such components as represented throughout the disclosed figures as a second track. It would have been obvious for one of ordinary skill in the art to incorporate such a 

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter. Note, in particular, disclosures of US 10,710,159 in at least fig. 5C, US 10,632,732 in at least fig. 10B, US 9,914,169 in at least fig. 14, US 10,252,544 in at least figs. 1-2, and US 6,821,039 in at least figs. 1-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742